Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 4, 2019

                                       No. 04-18-00746-CV

                      UNITED SPECIALTY INSURANCE COMPANY,
                                     Appellant

                                                 v.

                               Alfonso CANTU and Ramiro Cantu,
                                          Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVK000197D1
                          Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
        The reporter’s record was originally due to be filed in this appeal on November 26, 2018.
On November 28, 2018, this court notified the court reporter responsible for preparing the
record, Ms. Cynthia Perez Lenz, that the reporter’s record was late. Ms. Lenz was directed to file
a notification of late record if she had not received payment or to file the reporter’s record no
later than December 28, 2018. No notification of late record was filed, and the reporter’s record
was not filed by the extended deadline.

        It is therefore ORDERED that Ms. Lenz file the reporter’s record in this court within
fourteen (14) days of the date of this order. If the record is not received by such date, an order
may be issued directing Ms. Lenz to appear before this court in person and show cause why she
should not be held in contempt for failing to file the record. The clerk of this court shall cause a
copy of this order to be served on Ms. Lenz by certified mail, return receipt requested, or give
other personal notice of this order with proof of delivery. Because “[t]he trial and appellate
courts are jointly responsible for ensuring that the appellate record is timely filed,” TEX. R. APP.
P. 35.3(c), the clerk of the court is directed to serve a copy of this order on the Honorable Jose A.
Lopez, Judge of the 49th Judicial District Court.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court